04/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0578



                                 No. DA 20-0578


STATE OF MONANA,

             Plaintiff and Appellee,

      v.

DAVID LLOYD ORR,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 15, 2022, within which to prepare, serve, and file the State’s

response brief.




CL                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 11 2022